DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I and Species A in the reply filed on 3 February 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden in examining all of the claimed subject matter.  This is not found persuasive because the divergent subject matter of the groups and species result in an undue search burden in examining all of the claimed subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-6 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group or Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3 February 2021.
Claims 1-20 are pending in the application.
Claims 1-4 and 7-18 are examined in the instant Office action.

Information Disclosure Statements
The IDSs that have been filed have been considered.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last two line of the adjusting step of claim 1 recite “the one or more”.  It is unclear as to whether “the one or more” refers to patients or a different entity.  For the purpose of examination, it is interpreted that “the one or more” refers to patients.
Claim 2 recites the limitation "the depth of read" in 2.  There is insufficient antecedent basis for this limitation in the claim.  The phrase “the depth of read” is not previously recited in the claim.  For the purpose of examination, it is interpreted that any depth of read is a “depth of read”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 7-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.  According to 2019 Patent Subject Matter Eligibility Guidelines that was found to be patent eligible. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. MPEP Section 2106.05) because the prior art of Benz et al. [WO 2011/051283 A1; on IDS] teaches analysis of chromosomal data in a mixture of target fetal DNA within non-target maternal DNA.

Claim Rejections - 35 USC § 112(a) - Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a single chromosome or single chromosome segment, does not reasonably provide enablement for different chromosomes or different copies of a chromosome (i.e. in aneuploidy).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  While amplification bias is correctable within a single chromosome, it is not understood as to how to correct amplification bias amongst different chromosomes.

1.  The independent claim recites correcting for amplification bias.  Claim 18 recites the mathematical relationship for correcting for amplification bias within a chromosome.  Claim 13 recites using a plurality of different chromosomes.

2.  The specification describes amplification bias in paragraphs 72, 190, and 327.  While paragraphs 233-235 of the specification teach correcting for amplification efficiency, original claim 18 recites that mathematical relationship for correcting for amplification bias in a single chromosome.  Paragraph 327 of the specification states, “it 

3.  The prior art document of Rabinowitz et al. [US PGPUB 2011/0288780 A1] studies methods for non-invasive ploidy calling [title].  Paragraph 317 of Rabinowitz et al. states, “it is not possible to calibrate out the amplification biases amongst different chromosomes.”

	4.  The claims involve correcting fore amplification biases amongst different chromosomes.  While possible for a single chromosome, the specification and prior art teach that it is impossible to correct for amplification biases amongst different chromosomes.  Consequently, it is unpredictable as to how to correct for amplification biases amongst different chromosomes.  Such unpredictability leads to UNDUE EXPERIMENTATION.

	In view of the above, it is the Examiner’s position that with the insufficient guidance and working examples and in view of unpredictability and the state of art, one of skill in the art could not make and/or use the invention with the claimed breadth without an undue amount of experimentation.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
	The claims are free of the prior art because the prior art does not teach or suggest mathematically normalizing genetic data by correcting for amplification biases within a single chromosome.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.

	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        15 March 2021